Order, Supreme Court, New York County (David Saxe, J.), entered on or about September 11, 1995, which denied petitioner-grandparent’s application for supervised visitation with respondents-parents’ children, and granted respondents’ cross motion to dismiss the petition, unanimously affirmed, without costs.
Neither the passage of time since petitioner’s prior application for visitation, nor the fact that this time she is amenable to visitation that is supervised, nor her recent medical diagnosis, persuades us that, contrary to our finding the last time the parties were before us (209 AD2d 179, lv denied 85 NY2d 882), visitation would now be in the best interests of the children. Concur — Milonas, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ. [See, 166 Misc 2d 141.]